Exhibit 10.8

 

EXHIBIT A

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made and entered into by and between: 2949 W. Alameda,
Ave, LLC whose address is 675 Kalamath Street Denver Colorado 80204, as
Landlord, and Diego Pellicer Worldwide, Inc. a Delaware Corporation, as Tenant,
which is liable for all provisions, covenants and obligations hereunder.

 

Landlord wishes to lease to Tenant and Tenant wishes to lease from Landlord,
certain real property, further identified and defined herein. (Landlord and
Tenant, together, herein sometimes referred to as the "Parties").

 

THIS LEASE IS CONTINGENT UPON 2949 W ALAMEDA AVE LLC, PURCHASING & CLOSING ON
THE PROPERTY LOCATED AT 2949 W ALAMEDA AVE, DENVER CO.

 

NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby e° acknowledged, and under the warranties, representations, conditions
and covenants herein, the Parties agree to the following:

 

WITNESSETH:

 

Leased Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, upon the
terms and conditions as hereinafter set forth, premises described as follows:

 

ALAMEDA HEIGHTS B16 PT OF L21 TO 24 BEG NW COR L21 E 12FT TOTPOB S 65.02FT SELY
23.33FT E 106.43FT N 81.5FT W 135FT TO TPOB

 

Also known as

 

2949 W Alameda Ave, Denver, CO 80219

 

Together with all rights privileges, easements, appurtenances and amenities
belonging to or in any way pertaining to the premises and together with the
buildings and other improvements situated upon said premises. All personal
property and business property located on and in the premises on commencement
date shall be considered property of the Landlords and included in the lease.
Tenant shall take inventory of all items within 30 days from the commencement
date and share it with landlord. Tenant shall be responsible to insure, maintain
and pay the personal property taxes on said property. (said real property,
buildings and improvements hereinafter referred to as the "premises").

 

Base Term. To have and to hold the same for a term of (5) years commencing on
the First day of August, 2014 until July 31, 2019 with one Five (5) year
extension which must be exercised no less than 120 days prior to the end of the
first lease period. Should the Tenant exercise the 5 year option the lease rate
shall be $25,000.00 for the term.

 

Base Rent. Tenant hereby agrees to pay to Landlord, Rent as Follows:

 

Base Rent: $20,000.00 per month for 3,303 sqft plus NNN. The NNN Shall be
$700.00 per month approximately. The base rent shall not increase throughout the
term of this lease.

 

The Payment, Plus "NNN" expenses shall be payable in equal monthly installments
as listed in the schedule above, in advance without notice on the first day of
each month during said term, at such other place as Landlord may designate in
writing from time to time, without any set-off or deduction whatsoever ("Base
Rent").

 

Said payments shall be in legal tender and lawful money of the United States. If
the term herein commences on a day other than the first day of a calendar month,
then Tenant shall pay to Landlord the rent for the number of days that exist
prior to the first of the succeeding month, with a similar adjustment being made
at the termination of this Lease, if necessary.

  







 



 

Tenant shall tender to Landlord a payment of  First Month's Payment: 
$20,000.00     Last 2 Month's:  $40,000.00     Security Deposit:  $40.000.00 
Total of Initial payment     $100,000.00 

 

The initial payment consists of first month's payment, two months' rent for
security deposit and the two last months. Landlord shall not be obligated to pay
interest on the security deposit. Tenant shall take immediate possession and
lease commencement date is August 1, 2014. Landlord shall have the right to
commingle such security deposit with other funds of Landlord. The portion of the
deposit not held back

 

Additional Rent. All rent not defined, as base rent shall be considered
"Additional Rent". In addition to the Base Rent specified above, Tenant shall
pay to the Landlord an amount which Landlord shall Estimate for the cost of all
personal property and real property (real estate) taxes, assessments and waste
water attributable to the building and the operation thereof, all insurance as
specified in this Lease and all maintenance of the building in order to keep it
in good operational condition, this rent is also called NNN. The sum of the
expenses shall be estimated by Landlord each year and divided by 12 and Tenant
shall pay such rent along with his base rent. Landlord shall also be entitled to
such other sums due in excess of the base rent which shall also be titled
Additional Rent as specified in the Lease. As of the signing of this lease
annual real estate taxes are to be determined at the beginning of each calendar
year.

 

NNN Items. Included in the NNN items are all expenses related to the operation
of the building, including all taxes levied against the building, insurance.
Legal and professional fees and charges by any city authority, sidewalk
improvements, and any other expense not considered a capital expense incurred by
Landlord in operating the property. In addition, in the event the actual NNN
Expenses exceed the budgeted NNN Expense payments, Tenant shall pay the
difference within thirty (30) days of written notice by Landlord. Landlord will
give the appropriate credit if the budgeted NNN Expense exceeds the actual.

 

In addition, Tenant shall be responsible for obtaining and maintaining insurance
sufficient to protect Landlord as outlined below. In the event the NNN charges
have been underestimated by Landlord, he may present a bill to Tenant and Tenant
shall pay such bill within 10 days.

 

Exclusions from. NNN items. None

 

Tenant, shall perform maintenance on the building and therefore avoid payment of
the maintenance portion of the NNN directly to Landlord. To the extent Tenant
fails to perform the maintenance of the property Landlord may perform such
maintenance and bill Tenant for the cost of same.

 

Tenant shall keep in good order, condition and repair the Premises and every
part thereof, (regardless of whether the damaged portion of the Premises or the
means of repairing the same are accessible to Lessee) including, without
limiting the generality of the foregoing, all plumbing, heating, air
conditioning, ventilating, electrical and lighting facilities and equipment
within or about the Premises, fixtures, interior walls and interior surfaces of
exterior walls, ceilings, windows, doors, plate glass, showcases, skylights,
entrances and vestibules located within or about the Premises and all sidewalks,
including prompt snow removal as required by the City and County of Denver, and
signs located on the building . In the event of any fine or charge assessed by
the City and County of Denver or it's subdivisions for failure to maintain the
building or sidewalks, Tenant shall promptly pay the same. If Lessee fails to
perform Lessee's obligations under this section Lessor or his agents or
contractors may at Lessor's option enter upon the Premises, after ten (10) days'
prior written notice to Lessee, and put the same in good order, condition and
epair, and the cost thereof together with interest thereon at the rate of 18%
per annum shall be due and payable as additional rent to Lessor together with
Lessee's next rental installment. Landlord shall be entitled to a fee of 20% of
the cost of any repairs or maintenance performed by Landlord.

 





2

 



 

Insurance Portion of NNN Items.

 

All-Risk Insurance. In the name of the Landlord, Tenant shall keep all
improvements located on or appurtenant to the Premises insured against loss or
damage by fire and such other perils as are now or hereafter included in the
standard "All-Risk" policy in common use for commercial structures, including
vandalism and malicious mischief The amount of the Ail-Risk insurance shall be
equal to one hundred percent (100%) of the then actual replacement cost of
existing improvements, including the value of any leasehold improvements or
betterments, but without deductions for depreciation. Landlord may, on each
anniversary date of this Lease, request the carrier of the insurance (or the
agent for the carrier) to determine the amount of insurance required by the
provisions of this paragraph, and the resulting determination shall be
conclusive between the parties. Upon Landlord's request, Tenant shall include
the holder of any mortgage encumbering the Premises by virtue of a standard
mortgagee's clause to the extent of that mortgagee's interest. In addition to
the insurance set forth above, Tenant shall provide Rental Income Insurance
(loss of rents insurance) in the name of Landlord in an amount sufficient to
cover the full Base Rent as well as all other payments which are the
responsibility of Tenant under the terms and conditions of this Lease. Further,
if there is a boiler or similar equipment on the Premises, Tenant shall provide
a separate policy covering boiler explosion, together with rental income
insurance resulting from a boiler explosion. In lieu of Tenant acquiring the
insurance as above set forth, Landlord shall have the exclusive right to
purchase the insurance required by the provisions of this subsection 6(a) in
Landlord's name and to forward Tenant a bill for the premium for such insurance.
Tenant shall pay said bill as part of Landlord's NNN expenses through Tenant.

 

Liability Insurance. Tenant shall at all times keep in force a comprehensive
general combined liability insurance policy providing protection of at least
$2,000,000 against claims and liability for personal injury, bodily injury,
death and property damage arising from the use, ownership, maintenance, disuse
or condition of the Premises, any improvements located on or appurtenant to the
Premises, improvements or adjoining areas or ways. Landlord shall be named and
protected under the terms and conditions of said policy as Landlord of the
Premises.

 

Personal Property. Tenant shall be responsible for insuring any and all personal
property that may be owned by Landlord and Tenant. Any insurance that may be
purchased pursuant to this section 6 or any proceeds that may be payable as a
result of a loss under any such insurance shall in no way reduce, alter,
diminish or modify any provisions of this Lease and specifically the indemnity
provisions of section 11 hereof. Further Tenant shall complete an inventory of
all property located

 

Surrender. On the last day of the term hereof, or on any sooner termination,
Lessee shall surrender the Premises to Lessor in the same condition as received,
broom clean, ordinary wear and tear excepted. Lessee shall repair any damage to
the Premises occasioned by the removal of its trade fixtures, furnishings and
equipment.

 

Hold Over. Any rule or law to the contrary notwithstanding, in the event Tenant
remains in possession of the Premises or any part thereof subsequent to the
expiration of the term of this Lease or any extension thereof and such holding
over shall be with the consent of Landlord, it shall be conclusively deemed that
such possession and occupancy shall be a tenancy from month-to-month only, at a
rental which was existing at the end of the term of this Lease or any extension
thereof, unless increased by Landlord upon not less than 30 days' prior written
notice, and, further, such possession shall be subject to all of the other terms
and conditions (except any option to renew or option to purchase) contained in
this Lease. In the event Tenant otherwise Holds Over, Tenant shall pay to
Landlord the surn of 150% of the rent.

 



3

 



 

Inspection and Acceptance of Premises. Tenant acknowledges that it has inspected
or has had opportunity to inspect and accepts the premises in its condition as
suitable for the purpose for which the premises are leased to the Tenant. Taking
of possession by Tenant shall be deemed conclusively to establish that said
premises are in good and satisfactory condition as of when possession was taken.
Tenant further acknowledges that no representations as to the repair of the
premises, nor promises to alter, remodel or improve the premises have been made
by Landlord, unless such are expressly set forth in the lease. If this lease is
executed before the premises become vacant or otherwise available and ready for
occupancy, or if any present tenant or occupant of the premises holds over, and
Landlord cannot acquire possession of the premises prior to the date above
recited as the commencement date of this lease, Landlord shall not be deemed to
be in default hereunder, and Tenant agrees to accept possession of the premises
at such time as Landlord is able to tender the same, which date shall
thenceforth be deemed the "commencement date"; and Landlord hereby waives
payment of rents covering any period prior to the tendering of possession to
Tenant hereunder. After the commencement date Tenant shall, upon demand, execute
and deliver a letter of acceptance of delivery of the premises. Tenant
specifically accepts the premises as follows: Leased premises shall be as is
where is. Tenant shall be responsible for their own electric bill and shall be
due monthly.

 

Use of Premises. Tenant shall have the right to use and occupy the Premises for
the following purposes and no other which is a medical and/or retail marijuana
operation, legal under the constitution of the State of Colorado or permitted by
Colorado law. Tenant asserts he will not sell any product in the property which
is illegal for sale. Tenant shall not use any portion of the premises outside of
the building structures to sell products, including the yard, patios, driveways
and sidewalks.

 

Expansion of Use. In the event Tenant seeks to expand the use of the Premises,
Tenant shall advise Landlord and Landlord and Tenant shall negotiate such
additional sums which may be due for such expansion of Tenant's business, if
any.

 

Tenant's Additional Obligations. Tenant covenants, throughout the term of this
Lease and at Tenant's sole cost and expense, to promptly comply with all laws
and ordinances and the orders, rules, regulations and requirements of all state
and municipal governments, special districts and all appropriate departments,
commissions, boards and officers thereof.

 

Assignment and Subleasing. Neither this Lease nor any interest herein may be
assigned by Tenant, voluntarily or involuntarily, by operation of law or
otherwise. Any consent to assignment given by Landlord shall not constitute a
waiver of necessity for such consent to a subsequent assignment_ Any assignment
in violation of this paragraph shall be null and void. Landlord shall be
entitled to a reasonable fee for his time and effort in reviewing the new
tenant's credit and use of the property upon application for assignment.

 

The Landlord hereby authorizes and consents for the Premises to be sublet by
Tenant to licensed medical and/or recreational marijuana growers, processors
and/or retailers, including DPCO, Inc (the "Subtenant"), and those affiliates of
subtenant controlled by or under direct common control of subtenant. Tenant
shall have the right to replace the Subtenant with Landlord's approval, which
approval shall not be unreasonably withheld; however Tenant shall remain
responsible for all terms and conditions of this Lease. Notice shall include
name and contact information of the new Subtenant and proof of licensing
approval from the MMED and City of Denver. New Subtenants must meet all other
requirements of this Lease. In addition to Tenant, any sub lessee or assignee
shall be personally liable for all payments, conditions, covenants and
agreements in this Lease. Landlord shall not unreasonably withhold approval of a
sublease, and may take into consideration the Sub-lessor's prospective use of
the property, his business experience, his capital resources and his credit
rating.

 



4

 



 

Utilities. Tenant shall promptly pay all charges for water, sewer, heat, gas,
light, electricity, and any and all other utilities used on or in connection
with the operation and maintenance of the Premises.

 

Indemnity Provisions. Tenant agrees to exonerate, save harmless, protect and
indemnify Landlord, or any owner of the Premises, from and against any and all
losses, damages, claims, suits or actions, judgments and costs which may arise
during the term hereof for personal injury, loss of life or damaged property
sustained in or about the Premises or the improvements and appurtenances thereto
or upon the adjacent sidewalks and streets and from and against all costs,
attorney fees, expenses and liabilities incurred in, as a result of and about
any such claims, the investigation thereof or the defense of any action or
proceeding brought thereon, and from and against any judgments, orders, decrees
or liens resultant there from and any fines levied by any authority for
violation of any law, regulation or ordinance by virtue of the use of the
improvements and appurtenances thereto situated upon the Premises. This
indemnity shall include any loss from the filing of mechanic's and/or material
men's liens.

 

Occupational Safety and Health Act. Tenant shall fully comply with the
Occupational Safety and Health Act of 1970 (as amended) (Chapter XVII, Title XIX
of the United States Code) (OSHA) or applicable state statute adopted pursuant
to OSHA. It shall be Tenant's obligation to fully comply with the provisions and
standards as contained in said Act (or as the same may be amended) and Tenant
shall hold Landlord harmless from any obligations or responsibilities, if any,
created under said OSHA or other applicable federal or state statute. Further,
Tenant shall be responsible to make any and all repairs and alterations to the
structural and non-structural components of the Premises, or to any
appurtenances situated upon the Premises that may be required of Landlord as
provided in any OSHA or any other statute, law or ordinance in effect at the
time of the execution of this Lease or which may hereafter be enacted.

 

Care of the Premises. Tenant shall not commit or allow any waste or damage to be
committed on any portion of the Premises_ At the termination of this Lease, by
lapse of time or otherwise, Tenant shall deliver up the Premises to Landlord in
as good condition as at date of possession by Tenant, ordinary wear and tear
excepted; and Tenant shall remove all of Tenant's trade fixtures, furniture and
other effects. All movable furniture and other effects not so removed shall
conclusively be deemed to have been abandoned and may be appropriated, sold,
stored, destroyed or otherwise disposed of by Landlord without notice to Tenant
or any other person and without obligation to account therefore, and Tenant
shall pay Landlord all expenses incurred in connection with such property.
Tenant's obligation to observe or perform this covenant shall survive the
termination of this Lease.

 

Tenant shall pay before delinquency all taxes, assessments, license taxes and
other charges levied, assessed or imposed upon Tenant's operation, occupancy or
conduct of business at the Premises or upon Tenant's equipment, furniture, trade
fixtures, leasehold improvements and other personal property of any kind
installed or located on the Premises, which become payable during the term of
this Lease.

 

Alterations to Premises. Tenant shall have the right, at is sole cost and
expense, to make changes or alterations to the Premises upon written approval of
Landlord. Tenant may, without written approval, change the flooring in the
Premises at Tenant's expense, may paint the interior and remove or change the
dividers currently on the floor. In the event Tenant removes the existing tile
on the floor, he shall place new floor coverings such that, in the event of
removal of any dividers, the floor remains intact and as one floor, without
holes or vacant spots where the dividers are placed.

 



5

 





 

Tenant shall make no alterations in or additions or repairs to the Premises
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld; and Tenant shall notify Landlord at least ten (10)
business days in advance of any alterations in or repairs or additions to the
Premises which Tenant proposes to make. Tenant shall post notice pursuant to the
Colorado Mechanics Lien Act so that any lien recorded against the property of
which the Premises are a part does not attach to Landlord's interest.

 

Ail such alterations, additions or improvements shall be made at Tenant's sole
cost and expense and, except for furniture and trade fixtures, shall become the
property of Landlord and shall be surrendered with the Premises, as a part
thereof, at the end of the term hereof_ Landlord may require Tenant to remove
all such improvements installed by the Tenant and to repair any damage to the
Premises from such removal. Tenant shall construct such improvements,
alterations or repairs in conformance with any and all applicable rules and
regulations of any Federal, State, or Municipal or special authority code or
ordinance. At least ten (10) days before the commencement of any such work,
Tenant agrees to provide Landlord with lien waivers from all persons performing
such work and material men providing materials used in connection therewith. In
the event Tenant orders any construction, alterations, decorating or repair work
directly from Landlord, the charges for such work shall be payable to Landlord
upon satisfactory completion of such work. If not paid when invoiced, such
nonpayment shall be deemed an event of default hereunder. In the event any lien
shall be filed for labor performed or materials supplied, Tenant shall cause
such lien to be released within thirty (30) days. Failure to do so will be
considered a material breach of this Lease Agreement.

 

In all cases any changes or alterations shall conform to all building and zoning
regulations, and shall be performed in a workman like manner, with all building
permits which may be required by the city or state being obtained by the Tenant,
and the follow up inspections completed including final inspections by the
appropriate authorities. Further, Tenant shall be responsible for any costs
pertaining to the City and County of Denver's mandatory frontage paint and or
color requirements. Tenant shall be responsible for their own signage which must
adhere to the City and County of Denver's Signage control policy.

 

Condemnation. Complete Taking. If, during the term of this Lease, or any
extension hereof, the whole or substantially all of the Premises shall be taken
as a result of the exercise of the power of eminent domain or transferred under
threat of condemnation, this Lease shall terminate as of the date of vesting of
title of the Premises or delivery of possession, whichever event shall first
occur, pursuant to such proceeding or transfer. For the purpose of this section
15, "substantially all of the Premises" shall be deemed to have been taken if a
taking under any such proceeding shall involve such an area, whether the area be
improved with building or be utilized for a parking area or for other use, that
Tenant cannot reasonably operate in the remainder of the Premises the business
being conducted on the Premises at the time of such proceeding.

 

Partial Taking_ If, during the term of this Lease, or any extension hereof, less
than substantially all of the Premises shall be taken in any such proceeding,
this Lease shall not terminate. The rent thereafter due and payable by Tenant
shall be reduced in such proportion as the nature, value and extent of the part
so taken bears to the whole of the Premises. Landlord shall, from the proceeds
of the condemnation, restore the Premises for use of Tenant

 

Award. Any award granted for either partial or complete taking regarding the
Premises shall be the sole property of Landlord.

 

Destruction of Premises. If any building or improvement standing or erected upon
the Premises shall be destroyed or damaged ("Damage") in whole or in part by
fire or other casualty, Landlord shall promptly repair, replace or rebuild
("Restoration") the same at least to the extent of the value and as nearly as
practical to the character of the Building or improvements existing immediately
prior to the Damage.

 





6

 



 

During such Restoration, Tenant shall be entitled to a proportionate reduction
of rent while such Restoration work is being completed, such proportionate
reduction to be based upon the extent to which such Restoration interferes with
Tenant's use of the Premises. If: (a) the Premises are encumbered by a mortgage
or deed of trust ("Mortgage") and the holder of the Mortgage requires that all
or a portion of the proceeds of the insurance be paid to said holder, or (b) the
insurance procOeeds available for the Restoration are less than 90 percent of
the cost of the Restoration, or (c) the Restoration cannot be completed within
120 days, then Landlord may, at its option, declare this Lease terminated and
all parties shall be relieved from further obligation hereunder from the Date of
the Damage. If the Restoration cannot be completed within 120 days from the date
of the Damage, then Tenant shall likewise have the right, at its option, to
declare this Lease terminated and all parties shall be relieved from further
obligation hereunder from the date of the Damage. In the event that either
Landlord or Tenant is entitled to declare this Lease terminated as set forth
above, then such notice shall be given within thirty (30) calendar days from the
date of determination that the Restoration cannot be completed within 120 days
by the party declaring such to the other party.

 

Anything in this section 17 to the contrary notwithstanding, if the improvements
contained on the Premises are substantially damaged or destroyed from any cause
whatsoever during the last eighteen (18) month period of this Lease, Landlord
may, at its option, declare this Lease terminated and all parties shall be
relieved from further obligation hereunder from that date of said damage.
However, if an option to extend the term of this Lease is granted herein, then
if Tenant exercises said option within twenty (20) calendar days from the date
of Damage and if the remaining term plus the option period is for a period of
time longer than eighteen (18) months, Restoration and the parties' obligations
and rights shall be as set forth in the preceding paragraph, All insurance
proceeds paid as a result of a casualty shall be the sole and exclusive property
of the Landlord.

 

Default. The occurrence of any one or more of the following events shall
constitute a default and breach of this Lease by Tenant:

 

Tenant failing to pay Base Rent or Additional Rent within Ten days of its due
date;

 

Tenant failing to make any other payments required to be made by Tenant when
due, where such failure shall continue for a period of seven (7) calendar days
following notice from Landlord to Tenant.;

 

Tenant failing to perform or keep any of the other terms, covenants and
conditions herein contained for which it is responsible, and such failure
continuing and not being cured for a period of thirty (30) calendar days after
notice from Landlord or if such default is a default which cannot be cured
within a 30 calendar day period, then Tenant's failing to commence to correct
the same within said 30 calendar day period and thereafter failing to prosecute
the same to completion with reasonable diligence; If the default occurs due to
order or citation by the governing authority having jurisdiction over the
premises, whether such default or order is issued to the Landlord or to the
Tenant, the time for cure shall conform to the time granted by such governing
authority, including any time granted by any tribunal.

 

Tenant abandoning the Premises.

 

Tenant being adjudicated as bankrupt or insolvent or filing in any court a
petition in bankruptcy or for reorganization or for the adoption of an
arrangement under the Bankruptcy Act (as now or in the future amended) or the
filing of an involuntary bankruptcy against Tenant unless said involuntary
bankruptcy is terminated within thirty (30) calendar days from the date of said
filing, or Tenant filing in any court for the appointment of a receiver or
trustee of all or a portion of Tenant's property or there being appointed a
receiver or trustee for all or a portion of Tenant's property, unless said
receiver or trustee is terminated within thirty (30) calendar days from the date
of said appointment; Tenant making any general assignment or general arrangement
of its property for the benefit of its creditors.

 



7

 





 

In the event of an occurrence of default as set forth above, Landlord shall have
the right to: Terminate this Lease and end the term hereof by giving to Tenant
written notice of such termination, in which event Landlord shall be entitled to
recover from Tenant at the time of such termination the present value of the
excess, if any, of the amount of rent reserved in this Lease for the then
balance, not to exceed 6 months, hereof over the then reasonable rental value of
the Premises for the same period. The present value shall be determined by
discounting all future excess rent amounts at the rate of eight percent (8%) per
annum, It is understood and agreed that the "reasonable rental value" shall be
the amount of rental which Landlord can obtain as rent for the remainder of the
initial term or renewal term, whichever is applicable; or without resuming
possession of the Premises or terminating this Lease, to sue monthly for and
recover all rents, other required payments due under this Lease, not to exceed 6
months, and other sums including damages and legal fees at any time from time to
time accruing hereunder; or without terminating this Lease, re-enter and take
possession of the Premises or any part thereof and repossess the same as of
Landlord's former estate or expel Tenant and those claiming through or under
Tenant and remove the effects of both or either (forcibly, if necessary) without
being deemed guilty in any manner of trespass and without prejudice to any
remedies for rent delinquencies or preceding lease defaults, in which event
Landlord may from time to time without terminating this Lease re-let the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord may, in its sole
discretion, deem advisable, with the right to make alterations and repairs to
the Premises, and neither the serving of a demand for possession nor the
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord's part to terminate this Lease unless a written
notice of termination be given to Tenant. In the event of Landlord's election to
proceed under this subsection (c), then such repossession shall not relieve
Tenant of its obligation and liability under this Lease, all of which shall
survive such repossession, and Tenant shall pay to Landlord as current damages
the basic rental and other sums hereinabove provided which would be payable
hereunder if such repossession had not occurred, less the net proceeds (if any)
of any re letting of the Premises after deducting all of Landlord's expenses in
connection therewith, including but without limitation all repossession costs,
brokerage commissions, legal expenses, attorneys' fees, expenses of employees,
alteration costs and expenses of preparation of such re letting. Tenant shall
pay such current damages to Landlord on the days on which the basic rent would
have been payable hereunder and as if possession had not been retaken, and
Landlord shall be entitled to receive the same from Tenant on each such day. Any
Late Payment shall bear a penalty of $200.00.

 

Subordination and Estoppel. This Lease is subject and subordinate to all
mortgages and deeds of trust which now or hereafter may affect the Premises, and
Tenant shall execute and deliver upon demand of Landlord any and all instruments
desired by Landlord subordinating this Lease in the manner requested by Landlord
to any new or existing mortgage or deed of trust. Should Tenant fail to execute
and deliver any such documents or instruments within ten (10) calendar days
after receipt of such demand, Tenant irrevocably constitutes and appoints
Landlord as Tenant's special attorney-in-fact for the purpose solely of
executing and delivering any such documents or instruments pursuant to this
paragraph. Any holder of a mortgage or deed of trust may rely upon the terms and
conditions of this paragraph. Further, Tenant shall at any time and from time to
time, upon not less than five (5) calendar days' prior written notice from
Landlord, execute, acknowledge and deliver to Landlord a statement in writing
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which rental and
other charges are paid in advance, if any, and acknowledging that there are not,
to Tenant's knowledge, any uncured defaults on the part of the Landlord, or
specifying such defaults, if any are claimed. Tenant shall attorney to any
purchaser at any foreclosure sale or to any grantee or transferee designated in
any deed given in lieu of foreclosure. Any subordination agreement to be
executed by Tenant shall provide that as long as Tenant is current and not in
default under the terms and conditions of this Lease, the holder of the mortgage
shall not disturb the tenancy of Tenant.

 



8

 

 

Hazardous Use. Tenant shall not occupy or use, or permit any portion of the
Premises to be occupied or used for any business or purpose which is unlawful,
disreputable or deemed to be extra hazardous, or permit anything to be done
which would in any way increase the rate of casualty or liability insurance
coverage on the Premises or the Building and/or its contents. Tenant will not
store, create or use any Hazardous Materials (as they are defined in section 21,
below) on or about the Premises without the prior written consent of Landlord,
which approval may be withheld at Landlord's discretion. With respect to any
such storage, creation or use of Hazardous Materials, Tenant agrees to use,
store, and dispose of same as required by applicable local, state and federal
laws; to provide immediate notice of any releases; to provide in advance the
identity of specific Hazardous Materials which will be stored, created or used
on the Premises; and to maintain the Premises free of contamination and return
the property to its pre-lease condition.

 

Indemnification. Tenant and all other signatories and guarantors hereof jointly
and severally agree to indemnify, protect and save Landlord harmless against and
from any and all damages, losses, liabilities, obligations, penalties, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, attorneys' and experts' fees and disbursements) which may at
any time be imposed upon, incurred by or asserted or awarded against Landlord,
and arising from or out of any Hazardous Materials, as hereinafter defined,
hereafter located upon or within all or any portion of the Premises as a result
of Tenant's actions, including without limitation (i) the cost of removal of all
such Hazardous Materials from all or any portion of the Premises, (ii)
additional costs required to take necessary precautions to protect against the
release of Hazardous Materials on, in, under or affecting the Premises, into the
air, any body of water, any other public domain or any surrounding areas, and
(iii) costs incurred to comply, in connection with all or any part of the
Premises, with all applicable laws, orders, judgments and regulations with
respect to Hazardous Materials.

 

For the purposes of this Lease, the term "Hazardous Materials" shall mean any
hazardous or toxic materials, wastes and substances including any substance
identified in CERCLA, RCRA, or other federal, state or local legislation,
regulations or ordinances whether now existing or hereafter enacted or
promulgated or any judicial or administrative interpretation of such laws, rules
or regulations.

 

This Indemnification shall be a continuing indemnity for 6 months and shall
remain in full force and effect until released and cancelled by Landlord or its
successors and assigns.

 

Subrogation. Landlord shall cause each insurance policy carried or to be carried
by Landlord insuring the Premises against loss, and Tenant shall cause each
insurance policy carried or to be carried by Tenant on or relating to the
Premises, its fixtures and contents, to be written in a manner so as to provide
that the insurance company waives all right to recovery by way of subrogation
against damage covered by any such policies (but only with respect to claims
against the other party.) Neither party, its agents, officers and employees
shall be liable to the other for any loss or damage caused (regardless of cause
or origin, including the negligence of any party hereto, its agents, officers or
employees) by fire or any other risk or risks against which any such policy
insures, provided such waiver was obtainable. If the release of either Landlord
or Tenant as set forth herein shall contravene any law with respect to
exculpatory agreements, the liability of the party in question shall be deemed
not released but shall be secondary to that of the other party's insurer.
Notwithstanding anything contained herein to the contrary, any insurance
policies maintained by Tenant (Public Liability and Personal Property) shall
name Landlord as an additional insured.

 





9

 



 

Surrender of Premises. Upon expiration or termination of the term of this Lease,
or any extension thereof, Tenant shall peaceably and quietly leave and surrender
the Premises in as good condition as they are now, ordinary wear and tear
excepted. Tenant shall surrender and deliver up the building and Premises
broom-clean and free of Tenant's property. Provided Tenant is not in default, it
shall have the right to remove all of its trade fixtures, equipment, machinery
and other personal property, provided that upon such removal the Premises are
delivered in the same condition as existed at the time of commencement of this
Lease. Further, in the event Tenant does not remove any of its fixtures,
equipment or personal property or any additions or alterations made to the
Premises during the term of this Lease, Landlord may, at its option, require
Tenant to remove any such improvements, alterations, fixtures and equipment and
restore the Premises to the condition that existed at the commencement of the
Lease, at Tenants sole cost and expense, or retain the same.

 

Recommendation of Legal Counsel. Landlord advises and recommends that all
parties hereto obtain legal counsel to represent them in connection with the
examination of title, zoning of the Premises, the contents and execution of this
Lease, tax implications of the transaction and all other aspects relative to the
transaction contemplated hereby.

 

Notices. All notices, demands and requests required to be given by either party
to the other shall be in writing and shall be hand delivered or sent by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the party at the address set forth below or at such other addresses
as the parties may designate in writing delivered pursuant to the provisions
hereof. Any notice when given as provided herein shall be deemed to have been
delivered on the date personally served or two (2) banking days subsequent to
the date that said notice was deposited with the United States Postal Service.

 

Time is of the Essence. Time is of the essence hereof

 

Quiet Enjoyment. Landlord represents and warrants that Landlord has the right to
enter into and make this Lease; and Tenant, upon paying the rent herein reserved
and upon performing all of the terms and conditions of this Lease on its part to
be performed, shalt at all times during the term herein demised peacefully and
quietly have, hold and enjoy the Premises.

 

Acceptance of Premises. Tenant accepts the Premises subject to all zoning
ordinances and regulations pertaining to the Premises, without responsibility or
warranty by Landlord, and further Tenant accepts the Premises subject to
easements, rights-of-way, restrictive covenants and reservations of record.

 

Right to Inspect or Show Premises. Landlord, or Landlord's agent and
representative, shall have the right to enter into and upon the Premises or any
part thereof at all reasonable hours for the purpose of examining the same.
Landlord, or Landlord's agent and representative, shall also have the right to
show the Premises to persons wishing to purchase or lease the same at all
reasonable hours. During the 90 calendar day period prior to the expiration of
this Lease, or any extension thereof, Landlord, or Landlord's agent and
representative, shall have the right to place "to let" or "for sale" notices on
the Premises, and the Tenant agrees to permit the same to remain thereon.
Landlord will observe and follow all marijuana laws and regulations as defined
by state and local regulations.

 

Severability. If any sentence, paragraph or article of this Lease is held to be
illegal or invalid, this shall not affect in any manner those other portions of
the Lease not illegal or invalid and this Lease shall continue in full force and
effect as to those provisions

 





10

 



 

Confidentiality and Nondisclosure. Both Parties agree not to disclose the
confidential information obtained from the discloser and this Lease to anyone
unless required to do so by law. In consideration of each Party's disclosure of
Confidential Information to the other Party, each Party agrees with respect to
the Confidential Information received from the other Party, that it: (a) will
maintain such Confidential Information in the strictest confidence; (b) will not
disclose, transfer or otherwise make available any of such Confidential
Information to any third party without the prior written consent of the other
Party; and (c) will not use the Confidential Information for any purpose other
than related to this letter. Each Party shall take reasonable measures to
protect the Confidential Information of the other Party. Those measures shall
not be less than the measures taken to protect the receiving Party's own
confidential information. Confidential Information of the other Party may be
provided to a Party's Representatives only on a need-to-know basis, and prior to
such provision, the Party will notify each Representative to whom such
disclosure is made that such Confidential Information is received in confidence
and shall be kept in confidence by such Representative, Neither Party may
disclose Confidential Information to current or previous employees without the
prior consent of the other party. Landlord hereby consents to Tenant publicly
communicating that this Lease has been executed and the general terms of the
Lease and operation, but will withhold private information including premises
address and landlord information.

 

If at any time daring the term of the Lease Landlord receives an offer from a
third party to purchase the Premises which Landlord wishes to accept, Landlord
shall deliver to Tenant a copy of the complete proposed contract received and
allow Tenant to purchase the Premises under the same terms and conditions.

 

If Federal, Colorado or Denver laws or regulations prohibit a Subtenant's
operation of a marijuana operation at this location during the term of this
Lease or if a governmental notice is delivered to Landlord or Tenant which
requires the cessation of marijuana cultivation or infusion on the Premises,
Landlord or Tenant may terminate this Lease with no penalties and Tenant shall
vacate the Premises within 30 days, any deposits shall forthwith be returned by
Landlord to Tenant.

 

If Premises' location or sub-tenant's leases, licenses or operations is not
approved, issued and/or licensed by the Marijuana Enforcement Division, City of
Denver Zoning and/or City of Denver Excise and License Department, tenant may
terminate this lease and this lease will become null and void without penalty,
any deposits shall forthwith be returned by Landlord to Tenant.

 

This Lease may be executed in counterparts, all of which shall collectively be
considered the original. A facsimile signature shall be sufficient and shall
constitute an original signature for all purposes.

 

This Agreement shall be governed by and construed in accordance with laws of the
State of Colorado.

 

Landlord's Representation. Landlord represents to Tenant that, (i) neither
Landlord nor any of its officers, directors or partners nor any person or entity
that to its current actual knowledge, directly owns beneficial interest in it,
as described in the Schedule 14A Information Required in the Proxy Statement of
Crescent Real Estate Equities Company dated as of May 28, 2004, is a Prohibited
Person with whom U.S. persons or entities are restricted from doing business
under regulations of OFAC or under the Executive Order, or other governmental
action, and (ii) that throughout the term of this Lease, Landlord shall comply
with the Executive Order and with the Money Laundering Act, if, when and to the
extent Landlord may become subject to the Money Laundering Act.

 



11

 



 

(a)Prohibited Persons and Transactions. Landlord represents and warrants to
Tenant that Landlord is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of the OFAC of the Department of the Treasury (including those named
on OFAC's Specially Designated and Blocked Persons List) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Person Who Commit, Threaten to Commit
or Support Terrorism), or other governmental action relating thereto.

 

(b)Landlord warrants and represents Landlord (i) is not under investigation by
any governmental authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities, any crimes which in
the United States would be predicate crimes to money laundering, or any
violation of any Anti- Money Laundering Laws; (ii) has not been assessed civil
or criminal penalties under any Anti-Money Laundering Laws; (ii) has not been
assessed civil or criminal penalties under any Anti-Money Laundering Laws; or
(iii) has not had any of its funds seized or forfeited in any action under any
Anti-Money Laundering Laws.

 

(c)"Anti-Money Laundering Laws" means those laws, rules, regulations, orders and
sanctions, state and federal, criminal and civil, that (a) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (b) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotic dealers or otherwise engaged in activities contrary to the
interests of the United States; c) require identification and documentation of
the parties with whom a financial institution conducts business; or (d) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the Executive Order Number
13224 on Terrorism Financing (September 23, 2001), the Patriot Act, the Bank
Secrecy Act, Pub.L. No. 91-508, 84 Stet. 1305 (1970), the Trading with the Enemy
Act, 50 U.S.C. Appx. Section 1 et seq., the International Emergency Economics
Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction regulations
promulgated pursuant thereto by OFAC, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957, as amended.

 

(d)"Patriot Act" means the USA PATRIOT Act of 2001, Pub_ L. No. 107-56, together
with all laws, rules, regulations and orders issued in connection therewith.

 

[Signature Page Follows]

 





12

 



 

IN WITNESS WHEREOF the parties have set their hands and seals as of the day and
year first written above,

 

Agreed and Accepted

 

LANDLORD:

 

Signature: /s/ Marcela U. Cristancho         Print Name: Marcela U. Cristancho  
  2949 W Alameda, LLC.         Company: 2949 W Alameda Ave. Denver Co 80219.    
    Date: 7/14/14  



 

TENANT

 

Signature: /s/ Steven S. Hubbard         Print Name: Steven S. Hubbard        
Company:

DIEGO PELLICER WORLDWIDE INC.

        Date: 7/15/2014  



 

 

 

13

 

